Citation Nr: 0944658	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.C., and T.V.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) that that 
confirmed and continued the 50 percent evaluation in effect 
for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence reflects that the Veteran suffers from 
both PTSD and a cognitive disorder.  The VA examiners have 
noted that his cognitive disorder has at times lessened his 
PTSD symptomatology and may impact his reporting of symptoms.  
His Global Assessment of Functioning scores have ranged from 
48 to 65, but the lowest score was based upon both his 
cognitive disorder and PTSD, and not just PTSD symptoms.  The 
Board notes that the use of manifestations not resulting from 
service-connected disability in assigning an evaluation for a 
service-connected condition is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  

In a May 2005 letter, a Vet Center readjustment counseling 
therapist "entertained the possibility" of special 
circumstances that may place the Veteran's dementia as 
secondary to his PTSD.  However, such statement was couched 
in speculation.  Moreover, this therapist is not a medical 
doctor or a psychologist, and none of the VA examination 
reports reflect such an assertion.  

Thus, the Board finds that a VA examination is necessary to 
address whether there is any relationship between the 
Veteran's diagnosed cognitive disorder and his service 
connected PTSD, and for the examiner to distinguish the 
symptomatology related to the disorders.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations. The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations. That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
mental disorder examination by a 
psychiatrist to determine the current 
nature and severity of the Veteran's 
PTSD.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all 
psychiatric disorders identified.  The 
examiner should also provide an opinion as 
to whether the Veteran's previously 
diagnosed cognitive disorder is part of or 
related to the Veteran's PTSD versus a 
separate and distinct disorder.  If the 
cognitive disorder is not related to PTSD, 
the examiner should attempt to distinguish 
symptomatology associated with the 
cognitive disorder from that associated 
with PTSD.  If symptoms of the cognitive 
disorder cannot be distinguished from 
those related to PTSD, the examiner should 
so state.  The examiner should provide the 
Global Assessment of Functioning score 
associated with PTSD symptomatology.  In 
addition, the examiner should indicate 
whether the symptoms related to the 
Veteran's PTSD render him unable to obtain 
or retain gainful employment without 
regard to age or nonservice connected 
conditions.  The examiner should set forth 
the rationale for all opinions expressed 
and conclusions reached.

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



